Citation Nr: 0606425	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with radiculitis, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1954 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter was previously before the Board in June 2004.  

The veteran appeared at a Travel Board hearing before the 
undersigned in December 2005.  


REMAND

At his December 2005 hearing, the veteran testified that his 
condition had progressively worsened since his last VA 
examination.  VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board further notes that the veteran, at his December 
2005 hearing, reported that he was receiving continuing 
treatment at the VA Hospital in West Roxbury, Massachusetts, 
and that the records would show an increase in 
symptomatology.  Under Bell v. Derwinski, 2 Vet. App. 611 
(1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  Obtain copies of all records of the 
veteran's treatment for a back disability 
at the West Roxbury VAMC from 2004 to the 
present.  

2.  Schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the severity of his service-
connected chronic lumbosacral strain with 
radiculitis.  The claims folder must be 
made available to the examiner for 
review.

The examiner should report whether there 
is ankylosis of the thoracolumbar spine, 
and if so, note the angle at which the 
spine is ankylosed.

The examiner should note all neurologic 
manifestations of the back disability.  
The examiner should specifically note 
whether the disability is manifested by 
neuralgia, neuritis, of partial or 
complete paralysis of any nerve.  The 
examiner should specify the nerves 
involved and express an opinion as to the 
severity of the neuritis neuralgia or 
paralysis.  

These findings are needed to evaluate the 
back disability in accordance with 
criteria contained in VA's rating 
schedule.  It is, therefore, essential 
that the examination report(s) contain 
all requested findings.

The veteran is advised that failure to 
report for this examination without good 
cause could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).

3.  After ensuring that all requested 
opinions are of record and all 
development is complete, re-adjudicate 
the claim.  If it is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

